Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination including limitation radiator panel, first and second tube, heating element having a coolant, and a heat absorbing material in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 13, the combination including limitation radiator, a tube having a to and bottom portion for retaining a coolant, a heating element is removable without disassembly of the fluid circuit, heat absorbing material in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 19, the combination including limitation a first tube integrated intot he panel on an upper portion, a second tube integrated into the lower portion, the tubes supporting a heat absorbing material in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sukuvoy (US Patent Publication 2010/0282442) teaches a panel. The panel includes a first piping (15) and a heat absorbing material (11), but fails to show a first and second tube, and a radiator panel, and a heating element. 
Inoue et al (US Patent 7,054,548) teaches a cooling device. The device includes a first piping (3) and a heat absorbing material (32), but fails to show a first and second tube, and a radiator panel, and a heating element.
Murray (Re. 19,781) teaches a radiator. The device includes a first piping (42) and a heat absorbing material (28), but fails to show a first and second tube, and a radiator panel, and a heating element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN A CRANE/Primary Examiner, Art Unit 3754